



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Massel, 2020 ONCA 521

DATE: 20200821

DOCKET: C68098

MacPherson, Hoy and Tulloch
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Michael Massel

Appellant

John Michael Massel, as self-represented

Michael Fawcett, for the respondent

Heard and orally released via
    videoconference: June 1, 2020

On appeal from the conviction entered by
    Justice Campling of the Ontario Court of Justice, dated January 6, 2017, and
    the sentence imposed on April 19, 2017.

REASONS FOR DECISION

[1]

The appellant seeks leave to appeal the
    dismissal of his motion for an extension of time to file a notice of appeal of
    a decision dismissing his motion to strike his guilty plea of January 6, 2017.
    We are not persuaded that the appellant satisfies the test to obtain leave to
    appeal.

[2]

The question the appellant raises is not a
    question of law alone. The motion judge applied the correct test for
    determining whether an extension of time should be granted. Moreover, we see no
    error in the motions judge application of that test to the facts.

[3]

Accordingly, leave to appeal is denied.

J.C.
    MacPherson J.A.

Alexandra
    Hoy J.A.

M.
    Tulloch J.A.


